DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. Applicant contends the prior art reference Pryor fails to teach an adjustment knob that “comprises a control support integral with an encoder . . .  and a sterilizable button removably coupled to said control support.” The Examiner respectfully disagrees.
With respect to Applicant’s first argument, the prior art reference Pryor alone was not used to teach a control support integral with an encoder. The prior art reference Goldsmith was used to teach the encoder.
Second, it appears Applicant’s next argument focuses on limitations or interpretations that are not explicitly claimed. Applicant argues the push switches (sterilizable buttons) are not part of the control knob (adjustment knob). However, the claims, as presented, do not require the push switches to be part of the control knob. 
The claim limitations simply state, “said adjustment knob comprises a control support integral with an encoder integrated in said control box, and a sterilizable button removably coupled to said control support.” These are two separate and distinct limitations. Based on common claim construction, the adjustment knob does not require a sterilizable button be comprised within it because there is a comma separating the two limitations. The claim language only requires that the sterilizable button be removably coupled to said control support.
MPEP 2144.04 makes clear that making elements Integral, Separable or Adjustable are common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients, which would be considered obvious. The prior art reference Pryor shows the control knob is connected to and part of the sterile housing. Additionally, Pryor shows the push switches are located on the sterile housing and are removable from it. Thus, Pryor shows the control knob is connected to and part of the sterile housing and the push switches are connected to and removable from the sterile housing, as is required by the claims, as currently presented.
As such, Applicant’s arguments are not considered persuasive.
The Examiner recommends making amendments to more clearly define the relationship between the “adjustment knob” and the “sterilizable button” to show they are located in the same vertical plane, or, better yet, an amendment clarifying the sterilizable button surrounds or encompasses the adjustment knob and is removable from the adjustment knob, as shown in Figs. 1B and 3. Amendments made in this manner would likely expedite prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al., US PG-Pub 2015/0150646, hereinafter Pryor, in view of Goldsmith, US PG-Pub 2010/0286791, hereinafter Goldsmith.
Regarding Claim 1, Pryor teaches a control system for a micro-motor for dental or surgical use (Abstract), comprising[:] 
a control box (sterile control assembly 100) provided with an adjustment knob (multifunction controller knob 108) rotatable about a rotational axis (Figs. 8A-8C, and corresponding descriptions; [0066]), 
wherein the said adjustment knob comprises a control support (sterile housing 135) integrated in said control box (Figs. 2A-2B, and corresponding descriptions), and 
a sterilizable button (push switch 110) removably coupled to said control support (Figs. 2A-2B, and corresponding descriptions).
However, Pryor does not explicitly teach an encoder.
Goldsmith teaches an encoder (Goldsmith: [0025], [0819], [0867]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the encoder taught by Goldsmith into the device taught by Pryor in order to provide some feedback (Goldsmith: [0819], [0867]), thereby providing a more accurate user input.
Regarding Claim 3, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 1, wherein said adjustment knob is adapted to select in rotation (Pryor: [0066]-[0067]), and to actuate by pressing, functions which are displayable on a control screen of control the box (Pryor: [0066]-[0067]).
Regarding Claim 4, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 1, wherein said removable sterilizable button is terminated by a collar extending radially outward (Pryor: [0066]-[0067]).
Regarding Claim 5, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 1, wherein said removable sterilizable button is coupled to said control support in such a way that, while assembled, an operational play of at least 0.2 mm exists axially between a lower end of said sterilizable button and an outer surface of the control box (Pryor: Figs. 8A-10C, and corresponding descriptions, noting the buttons may be pressed).
Regarding Claim 6, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 1, wherein said removable sterilizable button has a central cavity provided with at least one first inner contact surface for the coupling to a bearing surface (Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]), and wherein means of axial retention and of driving in rotation are arranged on either side of the removable sterilizable button and of the control support (Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]).
Regarding Claim 7, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 6, wherein the central cavity of said removable sterilizable button comes out into an inner peripheral shoulder (Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]).
Regarding Claim 12, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 1, wherein said removable sterilizable button is coupled by friction to the control support by means of O-ring type seals inserted in lateral coupling recesses (Pryor: Figs. 2A-3B, and corresponding descriptions; [0043], noting the pieces are fastened to each other).
Regarding Claim 13, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 1, wherein said removable sterilizable button is coupled to the control support with the aid of elastically deformable snap-on fasteners or tongues provided with lugs inserted in hooking grooves (Pryor: Figs. 2A-3B, and corresponding descriptions; [0043], noting the pieces are fastened to each other).

Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor, as modified by Goldsmith, as applied to claim 1 above, and further in view of Sharma et al., US PG-Pub 2014/0035834, hereinafter Sharma.
Regarding Claim 2, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 1, wherein the removable coupling is achieved through friction, through a snap-on connection (Pryor: Figs. 2A-3B, and corresponding descriptions; [0043], noting the pieces are fastened).
However, Pryor, as modified by Goldsmith, does not explicitly teach the removable coupling is achieved magnetically.
Sharma teaches the removable coupling is achieved magnetically (Sharma: Figs. 2A, 5 and 7-8, and corresponding descriptions; [0037]-[0038], [0051] and [0054]-[0055]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the magnets taught by Sharma into the device taught by Pryor, as modified by Goldsmith, in order to allow the control device to snap or mechanically couple with the support member (Sharma: [0051]), thereby providing a more secure connection for the user input device.
Regarding Claim 8, Pryor, as modified by Goldsmith, teaches the control system for a micro-motor for dental or surgical use according to claim 1.
However, Pryor, as modified by Goldsmith, does not explicitly teach wherein said removable sterilizable button is coupled magnetically to said control support, one active magnetic piece being integrated in said control support and one passive magnetic piece being integrated in said removable sterilizable button, an intensity of exerted magnetic force between said magnetic pieces being within 5 to 15 Newtons.
Sharma teaches wherein said removable sterilizable button is coupled magnetically to said control support (Sharma: Figs. 2A, 5 and 7-8, and corresponding descriptions; [0037]-[0038], [0051] and [0054]-[0055]), one active magnetic piece being integrated in said control support and one passive magnetic piece being integrated in said removable sterilizable button (Sharma: Figs. 2A, 5 and 7-8, and corresponding descriptions; [0037]-[0038], [0051] and [0054]-[0055]), an intensity of exerted magnetic force between said magnetic pieces being within 5 to 15 Newtons (Sharma: Figs. 2A, 5 and 7-8, and corresponding descriptions; [0037]-[0038], [0051] and [0054]-[0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the magnets taught by Sharma into the device taught by Pryor, as modified by Goldsmith, in order to allow the control device to snap or mechanically couple with the support member (Sharma: [0051]), thereby providing a more secure connection for the user input device.
Regarding Claim 9, Pryor, as modified by Goldsmith and Sharma, teaches the control system for a micro-motor for dental or surgical use according to claim 8, wherein the central cavity of the removable sterilizable button comprises a second conical inner contact surface (Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]), brought to rest when assembled as part of the adjustment knob (Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]), against a lateral coupling surface of said control support (Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]), the said inner contact surface and lateral coupling surface having an inclination of 15 degrees with respect to the axis of rotation of the said adjustment knob (Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]).
Regarding Claim 10, Pryor, as modified by Goldsmith and Sharma, teaches the control system for a micro-motor for dental or surgical use according to claim 8, wherein said active magnetic piece integrated in said control support is a first permanent magnet arranged in such a way as to have a magnetization oriented perpendicularly with respect to the axis of rotation of said adjustment knob (Sharma: Figs. 2A, 5 and 7-8, and corresponding descriptions; [0037]-[0038], [0051] and [0054]-[0055]; Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]), and wherein a second permanent magnet is integrated in said removable sterilizable button in such a way as to have a magnetization oriented in a direction of magnetization encompassed in a parallel plane, overlying that of the first permanent magnet (Sharma: Figs. 2A, 5 and 7-8, and corresponding descriptions; [0037]-[0038], [0051] and [0054]-[0055]; Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]).
Regarding Claim 11, Pryor, as modified by Goldsmith and Sharma, teaches the control system for a micro-motor for dental or surgical use according to claim 8, wherein said active magnetic piece integrated in said control support is a first permanent magnet arranged in such a way as to have a magnetization oriented along the axis of rotation of said adjustment knob (Sharma: Figs. 2A, 5 and 7-8, and corresponding descriptions; [0037]-[0038], [0051] and [0054]-[0055]; Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]), and wherein a second permanent magnet is integrated in said removable sterilizable button in such a way as to have a magnetization likewise oriented along the axis of rotation of said adjustment knob, but in an opposite direction with respect to that of the said first permanent magnet (Sharma: Figs. 2A, 5 and 7-8, and corresponding descriptions; [0037]-[0038], [0051] and [0054]-[0055]; Pryor: Figs. 8A-10C, and corresponding descriptions; [0066]-[0067]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627